

Exhibit 10.3


2015 Executive Officer Compensation Arrangements




Executive Officer
Base Salary
Rate(1)
Target Bonus as % of Annual Base Salary Rate(2)
 
 
 
Bruce C. Cozadd
Chairman and Chief Executive Officer
$875,000
100
 
 
 
Russell J. Cox
Executive Vice President and Chief Operating Officer
$550,000
55
 
 
 
Suzanne Sawochka Hooper
Executive Vice President and General Counsel
$500,000
55
 
 
 
Matthew P. Young
Executive Vice President and Chief Financial Officer
$475,000
55
 
 
 
Iain McGill
Senior Vice President, Jazz Pharmaceuticals Europe and Rest of World
£240,000
45
 
 
 
Michael P. Miller
Senior Vice President, U.S. Commercial
$430,000
45
 
 
 
Karen Smith, M.D., Ph.D.
Global Head of Research & Development and Chief Medical Officer
$475,000
45
 
 
 
Paul Treacy
Senior Vice President, Technical Operations
€250,800
45
 
 
 
Karen J. Wilson
Senior Vice President, Finance and Principal Accounting Officer
$310,000
45
 
 
 



(1)
2015 Base salary rates generally effective by March 1, 2015. Dr. Smith’s base
salary rate is effective beginning on April 13, 2015, the commencement date of
her employment.

(2)
Target bonus percentage for each officer is based on his or her position and/or
responsibility level as provided in Jazz Pharmaceuticals plc’s cash bonus plans.




